Citation Nr: 1523122	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a hearing before a Veterans Law Judge at a local regional office (Travel Board hearing).  Such a hearing was scheduled to take place in July 2013; however, the Veteran did not appear for the hearing or request to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not asserted that he is unemployable due to his service-connected PTSD, nor has the issue been otherwise raised by the record.  Therefore, the question of entitlement to a TDIU has not been raised.     

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals VA outpatient treatment records not found in the paper file.  Such records were received by the agency of original jurisdiction (AOJ) in December 2013, subsequent to certification to the Board, and not considered by the AOJ in the March 2013 statement of the case (SOC) addressing the claim for a higher initial rating for PTSD.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as this claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2014).  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  A review of the VBMS file reveals a rating decision that is not relevant to the present appeals. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the claim for a higher initial rating for PTSD, the Board observes VA outpatient treatment records dated in May 2013 noted the Veteran's reports that his PTSD symptoms had worsened since the Boston Marathon bombings (in April 2013).  In this regard, the Veteran reported to his VA treating psychiatrist that he was "triggered since the Boston Marathon" and that he was much more upset since the marathon.  He reported that he felt paranoid and that he would sit by himself in the backyard by the hour.  He reported that he was more hypervigilant.  He reported that since the marathon, he was avoiding people more than ever.  He reported that he almost punched someone over a parking spot but that his wife talked him out of it.  In May 2013, his VA psychiatrist noted a plan to increase in the dosage of the Veteran's psychiatric medication.  Based on the foregoing, the Board notes that the Veteran's psychiatric symptoms appear to have worsened since the last VA psychiatric examination in October 2012.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Regarding the hearing loss and tinnitus claims, the Veteran has been afforded two VA examinations - in May 2010 and October 2012.  Both VA audiological examiners noted current diagnoses of the claimed audiological disabilities but determined that they could not provide an opinion as to the etiology of the Veteran's hearing loss or tinnitus without resort to speculation.  Both audiological examiners explained that the reason such an opinion would require speculation is because the Veteran experienced noise exposure during service as well as post-service.  Because both hearing loss and tinnitus are considered to be chronic disabilities for which service connection may be granted on the basis of evidence of continuity of symptomatology since service, the Veteran should be asked to clarify the date of onset of his audiological symptoms.  During both examinations, the Veteran reported that he had experienced tinnitus symptoms for "over 20 years."  As "over" 20 years, could date back to any time prior to 1990 (i.e., 20 years prior to the 2010 examination), further clarification from the Veteran is necessary.  

Finally, as the Veteran receives regular treatment through the VA healthcare system, any outstanding VA treatment records should be obtained.  A review of the file reveals treatment records dated to December 2013.  Thus, records dated from December 2013 to the present should be obtained.  The Veteran should also be given an opportunity to submit any additional private records (including any hearing tests taken for his job) or lay evidence from friends or co-workers, that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records or any other private records including any hearing tests associated with his job. 

Seek clarification from the Veteran regarding the date of onset of his audiological symptoms, including when he first noticed ringing in his ears, noticed that he had difficulty hearing or understanding others, or when others began to comment that he had the television turned up too loud, or exhibited other examples of audiological symptoms.  Also, inform the Veteran that he may submit lay evidence from friends or co-workers who may be able to corroborate his reported onset of audiological symptomatology. 

2.  Obtain up-to-date VA treatment records, from December 2013 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the current severity of his service-connected PTSD disability.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present, to include the impact such has on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in October 2012 and any lay and clinical evidence (including the May 2013 VA treatment records) suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

All opinions expressed by the examiner should be accompanied by a complete rationale.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  When the requested development has been completed, including any additional development undertaken as a result of any evidence received in connection with the remand, the claims should again be reviewed by the AOJ.  The AOJ should review all of the additional evidence - including any evidence not previously considered by the AOJ in the March 2013 SOC.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



